Name: Commission Regulation (EC) No 597/2002 of 5 April 2002 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 on the common organisation of the market in cereals
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  plant product;  food technology
 Date Published: nan

 Avis juridique important|32002R0597Commission Regulation (EC) No 597/2002 of 5 April 2002 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 on the common organisation of the market in cereals Official Journal L 091 , 06/04/2002 P. 0009 - 0011Commission Regulation (EC) No 597/2002of 5 April 2002amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 on the common organisation of the market in cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1) as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 10(4) thereof,Whereas:(1) Article 2(4) of Commission Regulation (EC) No 1249/96(3), as last amended by Regulation (EC) No 2104/2001(4), provides for the issue by the customs authority at the port of unloading of a certificate attesting the quantity of each product unloaded. However, the Regulation does not lay down the format of that certificate and this has caused a lack of harmonisation. In order to overcome that problem therefore, a model certificate should be included.(2) In particular, exceptional circumstances, the representative cif prices calculated in accordance with Article 2 of Regulation (EC) No 1249/96 result in a duty being fixed for lower quality common wheat that is less than that for higher quality common wheat. The lower duty should be applied to the qualities concerned.(3) Under Article 5 of Regulation (EC) No 1249/96, where the duty on the quality to be imported is not the highest duty for the product concerned, importers of common and durum wheat must lodge a specific security additional to those required under Commission Regulation (EC) No 1162/95(5) as last amended by Regulation (EC) No 2298/2001(6). The purpose of that guarantee is to ensure that the duty applicable to the quality imported is paid. Where the duty applicable to each quality is zero, that guarantee is no longer necessary.(4) Article 6(1) of Regulation (EC) No 1249/96 provides for the customs authorities to take representative samples of certain products on import in order to determine the rate of duty applicable on the basis of the quality of the product. Where the import duty is the same for the different qualities of the same product, the taking of samples to achieve the above objective no longer has any point.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1249/96 is amended as follows:1. The second subparagraph of Article 2(4) is replaced by the following: "The customs authority at the port of unloading shall issue a certificate in accordance with the model given in Annex VI attesting the quantity of each product unloaded. For the duty reduction to be granted this must accompany the goods until completion of the customs import formalities."2. Article 4(2) is replaced by the following: "2. The representative cif import prices for durum wheat, barley, maize and, in the case of common wheat, for each standard quality shall be the sum of the components referred to in paragraph 1(a), (b) and (c).However, where the representative cif price for a lower quality common wheat is higher than that for higher quality common wheat, the higher representative cif price shall be used for calculating the duty applicable to the qualities immediately above whose representative cif price is lower.In cases where third countries grant subsidies on exports of medium or low quality common wheat to European or Mediterranean basin countries so that world market prices can be undercut, the Commission may take account of those subsidies in establishing the representative cif price for importation into the Community."3. The following paragraph is added at the end of Article 5: "However, where the import duty applicable to the different qualities is zero, the commitment referred to in the second indent of the first paragraph shall not be required."4. The first subparagraph of Article 6(1) is replaced by the following: "1. The customs office of release for free circulation shall take representative samples, in accordance with the Annex to Commission Directive 76/371/EEC, of every consignment of durum wheat, of common wheat of standard high or medium quality and of flint maize. However, sampling shall not take place where the import duty for the different qualities is the same."5. The text of the Annex hereto is added as Annex VI.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 283, 27.10.2001, p. 8.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 308, 27.11.2001, p. 16.ANNEX"ANNEX VI>PIC FILE= "L_2002091EN.001103.TIF">"